Title: From George Washington to Esther De Berdt Reed, 10 August 1780
From: Washington, George
To: Reed, Esther De Berdt


					
						Madam,
						Head Qrs Orange Town Augt 10th 1780.
					
					I have the honor to thank you for your favor of the 31st Ulto.
					It was not my intention to divert the benevolent donation of the Ladies from the channel they wished it to flow in. I gave my opinion in consequence of thier request, but I shall be equally ready to subscribe to theirs—and will execute thier commands in the manner most agreable to themselves. At the sametime, I have my apprehensions (from the peculiar circumstances of our Army) that a taste of hard money may be productive of much discontent, as we have none but depreciated paper for their pay.
					A few provident Soldiers will, probably, avail themselves of the advantages which may result from the generous bounty of two hard dollars in spicie—but it is equally probable that it will be the means of bringing punishment on a number of others, whose propensity to drinking, overcoming all other considerations, too frequently leads them into irregularities, & disorders which must be corrected.
					A Shirt would render the condition of the soldiery in general much more comfortable than it is at present, & no prospect of public supplies (in any degree adequate to our wants) are yet opened to my view—The provision made, or making for the Troops of Pensylvania, and the late importation from France, is small in comparison of our aggregate call, and affords a melancholy prospect of continued sufferings. I have the honor to be Madam, With the most perfect respect, Yr Most Obedt Servt
					
						Go: Washington
					
				